Citation Nr: 0902330	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to January 
1971.  He served in the Republic of Vietnam (RVN) from May 4, 
1970 to January 15, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, wherein the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for tinea versicolor (originally 
claimed as a skin rash due to Agent Orange exposure) and denied 
service connection for PTSD.  

In November 2004, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at the RO in Nashville, 
Tennessee.  A copy of the hearing transcript has been 
associated with the claims files. 

In a March 2005 decision, the Board reopened a previously 
denied claim for service connection for a skin disorder, to 
include as due to Agent Orange exposure, and remanded the 
reopened de novo claim, along with the claim for service 
connection for PTSD, to the RO for additional development.  The 
requested development was completed and the case has returned 
to the Board for appellate consideration.   


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange. 

2.  The veteran did not engage in combat with the enemy.

3.  The veteran does not have a diagnosis of PTSD based upon 
verified in-service stressors.

4.  A skin disability was not noted on the veteran's 1969 
service entrance examination report.  However, a 1969 Report of 
Medical History, containing a diagnosis of tinea versiclor, and 
a post-service VA examination report clearly and unmistakably 
shows that appellant's tinea versicolor pre-existed service and 
rebuts the presumption of soundness.

5.  The medical evidence demonstrates that the veteran's tinea 
versicolor was aggravated beyond normal progession during 
active military service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1154(b) 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).

2.  The veteran has tinea versicolor that is the result of 
disease that was aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.306 (2008);VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice and the evidence currently of 
record is sufficient to substantiate his claim for service 
connection for tinea versicolor, to include as due to Agent 
Orange exposure.  Therefore, no further development of this 
issue is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  The veteran should be informed as to what portion 
of the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide. 
Proper notification should also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements 
or supplemental statements of the case), was required.  The 
Federal Circuit further held that such a letter should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal. Id.

With regard to the issue of entitlement to service connection 
for PTSD on appeal, VA provided the veteran with pre-
adjudication notice on the Pelegrini II VCAA elements in 
letters, dated in August 2001 and April 2005.  The letters 
informed the veteran to let VA know of any evidence he thought 
would support his claim for service connection for PTSD.  They 
also informed the veteran that it was his responsibility to 
make sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send what 
"we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While 
the RO may not have provided timely notice of all five elements 
discussed in Dingess (particularly notice regarding disability 
ratings and effective dates), this notice was eventually 
provided in an April 2008 letter.  Whether such notice was 
timely or late is inconsequential as issues involving 
disability rates and effective dates are not pertinent here, 
where service connection is denied.
In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The veteran was provided pre-adjudication VCAA notice 
via an August 2001 letter, with subsequent notice in an April 
2005 letter.

Regarding the veteran's claim for service connection for PTSD, 
service medical and personnel records, post-service VA and 
private treatment and examination reports, and statements and 
testimony of the veteran are of record.  In March 2005, the 
Board remanded the claim for service connection for PTSD to the 
RO to have them verify his alleged in-service stressors with 
the National Archives and Records Administration (NARA).  In 
February and October 2006 and April 2008, the RO sent NARA 
requests for verification of the veteran's alleged in-service 
stressors, describing the nature of the incidents provided by 
the veteran.  NARA's April 2008 response has been associated 
with the claims files, the contents of which are discussed in 
the decision below.

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for PTSD, the Board notes that 38 U.S.C. § 5103A(d) 
places a duty on VA to provide a medical opinion when such an 
opinion is necessary to make a decision on the veteran's claim 
for disability compensation.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003). VA's duty to assist in this manner 
does not arise automatically.  VA's obligation under 
38 U.S.C. § 5103A(d) to provide the veteran with a medical 
opinion is triggered only if the evidence of record 
demonstrates "some causal connection between his disability and 
his military service."  Wells, 326 F.3d at 1384.  

Here, the Board observes that while the record evidence does 
contain diagnoses of PTSD, NARA was unable to verify any of the 
veteran's alleged in-service stressors and service medical 
records do not reflect any subjective complaints or clinical 
findings for any psychiatric pathology, to include PTSD.  Thus, 
in the absence of a clinical account noted during the veteran's 
period of service, there exists no basis on which to request an 
opinion to address whether his current PTSD is related to 
military service.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
claim for service connection for PTSD decided in the decision 
below.
II.  Laws and Regulations
	 
Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  To establish service connection, three 
elements must be met:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

III.  Analysis

(i)  PTSD

The veteran contends that he has PTSD due to the following 
stressful events that occurred while assigned to the "4th 
Army" stationed in Cam Ranh Bay and DaNang, RVN:  (1)  Being 
exposed to ongoing enemy gunfire and shelling while serving as 
a jeep driver and on convoy; (2) Witnessing the deaths of 
service comrades (a friend named "Earnest" from Detroit, 
Michigan) from hostile daily rocket, mortar and small arms 
fire; and (3) Attending to injured soldiers in the hospital. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- by-
case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement as 
to the occurrence of the claimed stressor.  Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

That being said, a stressor need not be corroborated in every 
detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base). In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.

Service personnel records show that the veteran served in the 
RVN from May 4, 1970 to January 15, 1971.  From May 4, to May 
13, 1970, he was assigned to the 67th Engineering Detachment 
(AABEGA) and was a "Smoke and Flame Spec."  Effective May 14, 
1970 to January 15, 1971, the veteran was attached to CC TC 
USAD CR (W 04 DAA3) Atch D Co Opns BN, and served as an 
equipment storage specialist.  These records do not reflect 
that the veteran received a combat-related award or citation or 
designation of participation in a combat campaign.

Service medical records are devoid of any psychiatric 
treatment, diagnosis, or complaints while on active duty.  
Psychiatric problems were not shown at separation or for many 
years after service discharge.  

Review of post-service VA and private medical evidence first 
shows that in August 2002, a private clinician diagnosed the 
veteran with "PTSD from Viet Nam experiences."  (See, August 
2002 report, prepared and submitted by Pathways of Tennessee, 
Inc.).  This diagnosis is apparently related to the alleged in-
service stressors described by the veteran.  

At the outset, the Board finds that the circumstances of the 
veteran's Vietnam service do not support a finding that he 
engaged in combat.  In reaching the foregoing determination, 
the Board observes that the veteran did not receive any medals 
or awards denoting combat, nor does he allege that he "engaged 
in combat with the enemy," meaning he engaged in a fight or 
encounter with a hostile foe.  He alleges exposure to combat, 
in the form of hostile fire and mortar attacks, but there is no 
allegation of any specific fight or battle at that time.  Nor, 
can he provide any names or dates of his fellow service 
comrades--absent a friend named "Earnest" from Detroit, 
Michigan---or dates of his fellow service comrades that were 
killed or wounded.  Thus, as the Board has determined that the 
veteran did not engage in combat with the enemy, there must be 
independent evidence verifying his claimed in-service 
stressors.  

In this case, there is no such credible supporting evidence 
concerning any of the veteran's claimed stressors.  To that 
end, in April 2008, in response to February and October 2006 
and April 2008 RO requests, NARA reported that they did not 
maintain copies of unit records of the 67th Engineering 
Detachment during the period from July 1970 to April 1971.  
NARA confirmed that the aforementioned unit was assigned to the 
United States Army Depot in Cam Ranh Bay, and provided copies 
of the Depot's Operations Report Lessons Learned for the 
periods ending July 31, and October 31 1970 and April 30, 1971 
were provided.  These records show that while a variety of 
activities were performed at the United States Army Depot in 
Cam Ranh Bay in August and November 1970, notably conducting 
air drops and sling lift operations, monitoring and inspecting 
dumping in a sanitary fill, manning checkpoints, and the 
receipt, storage and managing of supplies, they do not confirm 
the veteran's assertions that his unit was exposed to daily 
rocket and mortar attacks while stationed at Cam Ranh, Bay, 
RVN, or that the veteran attended to injured soldiers in the 
hospital.

Unfortunately, in this matter, the Board must find that there 
is no evidence supporting a finding that the veteran was 
exposed to a verified stressor event during service.  While he 
has been diagnosed with PTSD due to reports of an in-service 
stressor event, this diagnosis was invalid in the absence of 
any verification of the stressor.  There cannot be a valid 
diagnosis of PTSD based upon only an unverified allegation of 
stress.  In the absence of a stressor or a valid diagnosis of 
PTSD, the claim must be denied.  38 C.F.R. § 3.304(f).

(ii)  Skin Disability, to include as due to Agent Orange 
exposure

The veteran claims that he has a skin disability as a result of 
exposure to Agent Orange during active military service in the 
RVN.  Service personnel records confirm that the veteran served 
in the RVN from May 4, 1970 to September 15, 1971.  Thus, his 
exposure to Agent Orange is presumed.  See, 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met. 38 
C.F.R. § 3.309(e) (emphasis added).
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude establishing 
entitlement to service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the veteran does not have a disability that is 
shown to be associated with Agent Orange exposure.  Therefore, 
the Board finds that the veteran is not entitled to service 
connection on presumptive basis of or directly caused by 
herbicide exposure.

Notwithstanding the fact that tinea versicolor is not subject 
to presumptive service connection on the basis of herbicide 
exposure, consideration of the claim is not precluded on a 
direct incurrence basis; thus, the next issue is whether there 
is evidence of any in-service incurrence of tinea versicolor.  

As tinea versicolor was not noted on a January 1969 service 
entrance examination report, the veteran is entitled to a 
presumption of soundness, as far as his skin is concerned.  
(See, January 1969 service entrance examination report, 
reflecting that the veteran's skin was evaluated as 
"normal").  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For purposes of 38 U.S.C.A. § 1110, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  VAOGCPREC 3-2003 (July 16, 2003); see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) 
(CAVC raised the question of the proper interpretation of 
sections 1111 and 1153 and the validity of the pertinent part 
of 38 C.F.R. § 3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon entrance 
into service, except as to disorders noted at that time, under 
38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 370 F.3d 1089, 
1093 (Fed. Cir. 2004).  The Court held that, in the case of 
wartime service, "it may be overcome only 'where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.'" Wagner, 370 F.3d at 1093 (citing 38 U.S.C. § 
1111 (emphasis added)); see VAOGCPREC 3-2003 (July 16, 2003).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 
468 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the disability. 
Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The 
Court stated: "[e]evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a non-
combat veteran to establish an increase in disability.  Davis, 
276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition causally 
related to military service).

Aggravation may not be conceded where the disability underwent 
no increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).

Thus, the initial question is whether the evidence clearly and 
unmistakably demonstrates that the veteran's tinea versicolor 
preexisted active service. VAOPGCPREC 3-2003; see also Wagner, 
supra.  The Board finds that the claims files contain "clear 
and unmistakable" evidence demonstrating that the veteran tinea 
versicolor existed prior to service entrance.  In reaching the 
foregoing determination, the Board points to a January 1969 
Report of Medical History, dated and signed by the veteran and 
an examining physician, where upon the veteran indicated that 
he had had a skin disease.  In the Physician's Summary section 
of the report, the examining physician entered a diagnosis of 
tinea versicolor (See, Report of Medical History, dated in 
January 1969, reflecting an entry of "tinea versicolor" in 
the Physician's Summary section of the report).  In addition, 
an October 2005 VA examiner concluded that the veteran's tinea 
versicolor had existed prior to, and had been aggravated by, 
[military] service.  These statements and medical reports are 
uncontroverted.  The Board considers this clear and 
unmistakable evidence of preexisting tinea versicolor.  

The Board finds, however, that the claims files do not contain 
clear and unmistakable evidence that the veteran's preexisting 
tinea versicolor was not (italics added form emphasis) 
aggravated by his active military service.  Cotant.  The 
veteran's service medical records contain an impression of 
tinea corpus in February 1970.  A description of the veteran's 
skin, however, was not provided.  The veteran was administered 
Tinactin solution.  In January 1971, the veteran received 
treatment for small lesions on his penis, which were described 
as papules and itching.  The diagnosis was monilia.  He was 
prescribed Mycostat.  A January 1971 service separation 
examination report reflects that the veteran's skin was 
evaluated as "normal."  In the Notes section of the report, 
the veteran stated that his "medical is good."  

Post-service VA and private evidence includes an April 2001 VA 
discharge summary report, reflecting that the veteran had a 
history of a fungal skin condition, not otherwise specified, 
which was acquired in the RVN.  It was determined to have been 
tinea versicolor of the back.  (See, April 2001 VA discharge 
summary report).  

When examined by VA in October 2005, pursuant to the Board's 
March 2005 remand directives, the VA examiner reported a 
history with respect the veteran's skin disability that is 
consistent with that previously reported herein.  The veteran 
described having a rash that began on his face during service 
in RVN and, over time, had spread to his torso and back.  

After a review of the claims files and a physical evaluation of 
the veteran's skin, the October 2005 VA examiner entered a 
pertinent diagnosis of active tinea versicolor.  The VA 
examiner concluded that the veteran's tinea versicolor had 
existed prior to, and had been aggravated by, [military] 
service, and had become persistent due to inadequate and 
inappropriate treatment and lowered immunity due to concurrent 
conditions (i.e., diabetes, hepatitis C, and drug addition).  
In formulating the foregoing opinion, the VA examiner raised 
the possibility that an in-service diagnosis of tinea corporis 
(i.e., ringworm) might have been a mistake, as it was the type 
of skin disability that would have cleared up with use of the 
prescribed Tinactin solution, as opposed to tinea versicolor--a 
yeast-type infection.  Thus, in giving the veteran the benefit 
of the doubt, the VA examiner concluded that the skin condition 
described by him at the time of the October 2005 examination 
was what he had received treatment for during service.  The VA 
examiner commented that it was not unusual for some people to 
maintain a condition like the veteran's for many years---even 
30 years---which is often the case in dermatology, especially 
with pityrosporn infections of the skin, such as tinea 
versicolor, which remain uncured.  (See, October 2005 VA 
examination report).  There is no other opinion of record that 
contradicts the October 2005 VA examiner's opinion. 

Given the foregoing, the Board finds that the claims files do 
not include clear and unmistakable evidence to show that the 
veteran's tinea versicolor was not aggravated by his service.  
See 38 U.S.C.A. § 1111; Cotant.  His tinea versicolor is, 
therefore, presumed to have been aggravated by service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection is, 
therefore, granted for tinea versicolor.


ORDER

Service connection for PTSD is denied. 

Service connection for tinea versicolor is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


